Title: To George Washington from the Board of War, 3 January 1780
From: Board of War
To: Washington, George


          
            Sir
            War Office [Philadelphia] January 3d 1780
          
          We were duly honoured with your Excellency’s Letter on the Subject of Mr Loring’s request for a Quarter Master & a Serjeant or two to proceed to Philadelphia with Cloathing for the Prisoners at this Place. In Consequence we wrote to Congress the Letter a Copy whereof is enclosed. We are directed to take Order in the Bussiness & are of Opinion that the Cloathing should come on attended in such Way & by such Persons as your Excellency shall deem proper. About four hundred Prisoners are gone to Fort Frederick in Maryland all British. The rest both British & Hessians are either confined here or out at Work thro’ the Country. We were obliged to let out as many as possible (chiefly Germans) to save public Provisions & because we had not Guards to keep them safely. We have the Honour to be with the greatest Respect & Esteem Your very, obed. servants
          
            Richard PetersBy order
          
        